DETAILED ACTIONu
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-21, 23-24 and 31-34 are cancelled. Claims 22, 25-31 and 36-45 are allowed.

Applicant’s arguments regarding the objections to the drawings have been fully considered and are persuasive. The objections of 11/2/2021 are withdrawn.

Applicant’s arguments regarding the use of trade names and/or marks used in commerce have been recorded. It is noted, however, that the Office action of 11/2/2021 did not object to applicant’s use of trade names and/or marks used in commerce, but merely indicated instances where applicant permissibly and properly used such names and/or marks

Specification
The use of the term Tesla coil lighter (abstract), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following special definition of terms listed in applicant’s specification. Since applicant is permitted to serve as their own lexicographer (MPEP § 2111.01), these definitions will be used in place of the ordinary and customary meaning in the art of the terms every time the terms appear. 
Material: A product which is suitable for generation of smoke or vapor upon heating, burning, igniting, or combusting [0047].
Modular: That one or more components make up a unitary structure upon the arrangement, connection, or joining [0048].
Modular Device: A device that includes two or components that can be interconnected to make up a unitary structure [0048].
Combustion Chamber/Vaporization Chamber: A confined or open space where a material can be placed and ignited, heated, or combusted [0049].
Vaporization: The phenomenon that a solid or liquid form of material is converted into a gas (vapor) for further user’s consumption [0049].

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Regarding claim 36, the limitation “water filtration mechanism to separate the active ingredients in the vapor from undesirable byproducts” (lines 1-2) recites the function language “water filtration… to separate the active ingredients in the vapor from undesirable byproducts” coupled with the generic placeholder “mechanism” without reciting sufficient structure, material, or acts to perform the claimed function. The limitation is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a series of baffles that reduce the incidence of water droplets entwined in the smoke stream [0039].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 22, 25-31 and 36-45 are allowed. The following is an examiner’s statement of reasons for allowance:
Li (CN 203952435, machine translation relied upon) teaches an electronic cigarette atomizer [0002] having a heating chamber (figure 2, reference numeral 200) and an arc generator ([0032], figure 2, reference numeral 300) that generates a high temperature arc between positive (figure 2, reference numeral 310) and negative electrodes (figure 2, reference numeral 320) located on the sides of the chamber to fully burn atomized materials in a heating chamber [0033]. However, Li does not teach or suggest providing multiple pairs of electrodes.
Tweedie (US 2018/0332890) teaches placing a combustible material in a pipe cavity and triggering an electrical arc between two electrodes in the cavity [0006] or two electric arcs forming an X pattern [0028]. However, the teachings of [0028] are not supported by U.S. Provisional Application 62/507,235, and, even if they were, Tweedie does not teach or suggest the electrodes being vertically stacked.
Armoush (US 10,561,172) teaches a hookah system (column 2, lines 16-21) having a heating apparatus with a top and bottom piece that form a chamber to house a material or substance to be heated (column 9, lines 1-15). The heating apparatus has a bottom heater (column 9, lines 16-25) and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715